 1
 2
 3
 4
 5
6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                      Case No.: ~~ ~`l - Z~ J ~~~
11
                          Plaintiff,                 ORDER OF DETENTION PENDING
12                                                   FURTHER REVOCATION
                  v.                                 PROCEEDINGS
13                                                  (FED. R. CRIM. P. 32.1(a)(6); 18
      A-~~,~2 ~2 ~~~uBZ                              U.S.C. § 3143(a)(1))
14
                          Defendant.
15
16         The defendant having been arrested in thps District pursuant to a warrant
17 issued by the United States District Court for the                       District of
18 (~,A~-~~~..►1 /k for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedur 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (       The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S. . § 3142(b) or (c). rI'his finding is based on the following:
25                     information in the Pretrial Services Report and Recommendation
26            (        information in the violation petition and reports)
27            (J~ the defendant's nonobjection to detention at this time
28            O        other:


                                                1
 1           and/ or
2 B.(        The defendant has not met his/her burden of establishing by clear and
3            convincing evidence that he/she is not likely to pose a danger to the safety
4            of any other person or the community if released under 18 U.S.C.
5            § 3142(b)or (c). This finding is based on the following:
6           (~ information in the Pretrial Services Report and Recommendation
7           (~ information in the violation petition and reports)
8           (~ the defendant's nonobjection to detention at this time
9            O     other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~' s      q                             ~~''°~-
                  ~~
15                                        UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
